The Honorable John Paul Capps State Representative P.O. Box 1488 Searcy, Arkansas   72143
Dear Representative Capps:
This is in response to your request for an opinion on several questions concerning the practice of physical therapy.  Your questions will be restated below and answered in the order posed.
Your first question is as follows:
  Does instructing an individual with an injury or disability in exercises designed to relieve, rehabilitate or prevent further injury constitute the practice of physical therapy in the State of Arkansas?
"Physical therapy" is defined at A.C.A. 17-92-102 (1) as follows:
  "Physical therapy" means the treatment of a human being by the use of exercise, massage, heat or cold, air, light, water, electricity, or sound for the purpose of correcting or alleviating any physical or mental condition, or preventing the development of any physical or mental disability, or the performance of tests of neuromuscular function as an aid to the diagnosis or treatment of any human condition.  However, physical therapy shall not include radiology or electrosurgery.
Your first question is whether "instructing" someone in exercises designed to relieve, rehabilitate, or prevent further injury constitutes the practice of physical therapy in Arkansas.  It should be noted initially that physical therapy involves treatment.  The "treatment" of an individual by the use of exercise clearly constitutes "physical therapy" if the purpose is to correct or alleviate a condition or prevent the development of a disability.  See A.C.A. 17-92-102(1), above.  The question of whether "instructing" an individual in certain exercises amounts to "treatment", and if so whether this "treatment" amounts to the "practice of physical therapy", is a factual one which this office is neither equipped nor authorized to answer. This is simply a question which must be decided by a factfinder after reviewing all of the relevant facts and circumstances surrounding a particular incident.
Your second question is as follows:
  Do tests of muscular strength and/or coordination constitute part of the practice of Physical Therapy if the test is applied to injured or noninjured people?
The performance of neuromuscular tests can constitute the practice of physical therapy.  See A.C.A. 17-92-102 (1), supra.  Such tests, however, in order to constitute "physical therapy", must be administered "as an aid to . . . diagnosis or treatment of any human condition".  Again, the resolution of your question must necessarily include factual determinations which we are unable to make.
Your third question is as follows:
  What professional personnel may engage in the above activities? That is to instruct and/or give exercises or neuromuscular tests.
In response to your question, it should be initially noted that, of course, physical therapists are authorized to engage in these activities. Additionally, it is my opinion that "physical therapist assistants" are authorized to perform some of these activities.  See A.C.A. 17-92-102 (4)(B).  "Physical therapy aides" may or may not be authorized to perform the services you mention.  See generally A.C.A. 17-92-102(5).  Cf.  Opinion No. 77-103, (copy enclosed.)
It should also be noted in response to your third question that A.C.A. 17-92-301 (c) provides as follows:
  (c)  Nothing in this chapter shall be deemed to prohibit any person licensed under any other act in this state from engaging in the practice for which he is licensed nor to prevent students who are enrolled in accredited physical therapy or physical therapist assistant education programs from performing acts of physical therapy incidental to their courses of study.
"Persons licensed under any other acts in this state" may include chiropractors, inhalation therapists, nurses, occupational therapists, osteopaths, physicians and surgeons, and therapy technologists.  See in this regard Opinion No. 86-252 (copy enclosed).  Due to the abstract nature of your question, a conclusive answer may not be given.  This would require more specific factual development including the precise acts in question.
Your fourth question is as follows:
  Can a Physical Therapist do any of the above activities if the individual receiving the exercise or test does not have a known injury or other pathology?
There is no provision of law prohibiting a licensed physical therapist from engaging in the above activities so long as the individual receiving them consents, and there is no type of fraud or other wrongdoing involved.  In fact, the definition of "physical therapy" is broad enough to include the performance of enumerated acts which would "prevent the development of any physical or mental disability".  This terminology assumes that there is no existing physical or mental disability.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.